internal_revenue_service department of the treasury significant index no washington dc contact person telephone number in reference to op e eo t date mar o i d i d n e f q w o u o m e x n o t k h i b t l i h dear sir or madam this is in reference to a letter dated date from your legal_representative requesting rulings under sec_4941 of the internal_revenue_code the code with respect to the proposed transactions described below you a bequest provided in the will of the taxpayer are seeking a determination that your b the foundation by the transfer of proposed partial funding of the will to x promissory note the note of an entity which is person under sec_4946 of the code and the holding of the note by the foundation will qualify for the exception to self- dealing provided in sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations the regulations for property of an estate a disqualified a the information provided indicates that x has been a private_foundation within the meaning of sec_509 recognized as exempt from federal_income_tax under sec_501 an organization described in sec_501 and of the code as is died and left a last will and testament the will together with a first codicil to the will admitted to probate in the probate_court having jurisdiction over the estate the co-executrices of b’s estate capacities serve as members of the board_of directors of the foundation c and d duly qualified as independent executrices the will and codicil were in their individual c and d b under the terms of the will b left a bequest to x the the estate of dollar_figurex less the value of any gifts by foundation of b foundation during her life the holder of a promissory note the note principal_amount of and d were the two general partners severally liable under the note reorganization the note has been assumed by n liability company and the note has been personally guaranteed by c and d c and d are the owners managers and officers of a general_partnership in which c b to the the estate in the original c and d are jointly and pursuant to a business dollar_figurey from m a limited is n pursuant to their powers under the will the co-executrices propose funding a portion of the bequest to the foundation by the transfer of the note to the foundation proposed funding a portion of the bequest will be deemed satisfied to the extent of the face_amount of the note which is represented to be the fair_market_value of the note at the time of the upon receipt of a favorable ruling on this request the estate will petition the probate_court for approval of the proposed funding transaction such approval before the termination of the estate under sec_1_641_b_-3 of the income_tax regulations also regulations the estate anticipates obtaining b’s will provides in article i section f as follows x x hereinafter may be referred i give in fee simple to to as the foundation the pecuniary amount of dollars less the value of any gifts valued at the time of gift made by me to the foundation during my life this pecuniary gift may be satisfied in cash or kind at the sole discretion of my executors and any transfers to satisfy this gift shall be valued for the purposes of distribution at the value of the property on the date of distribution then in existence then this gift shall pass to the foundation’s successor organization or successor organization then this gift shall lapse and pass with my residuary_estate if the foundation is not if there is no in article v section d of b’s will provides in part as follows my executors and trustee shall have the power to lease develop partition borrow mortgage sell encumber or hypothecate whole or undivided interests in real or personal_property on behalf of their buy og respective estates both within and beyond the term of their respective estates article v section c of b’s will provides that b’s executors shall have all administrative_powers granted in under state law to a trustee state law provides as follows a trustee may contract to sell sell and convey or grant an option to sell real or personal_property at public auction or private sale for cash or for credit or for part cash and part credit with or without security b’s will provides in article v section e as follows unless specifically directed otherwise in my will my executors may satisfy all gifts in cash or in property or a combination of both and similarly situated beneficiaries need not receive pro_rata distributions of the same asset bequest to x power to choose which assets of my estate will be used to fund such bequest my executors shall have the explicit particularly in regard to the sec_4941 of the code imposes a tax on each act of self- dealing directly or indirectly between a disqualified_person and a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager an owner of twenty percent c combined voting power of profits interest of a partnership or beneficial_interest of enterprise which is foundation of a corporation a_trust or unincorporated a substantial_contributor to the i ii the total the iii the a member_of_the_family of any individual described d in subparagraphs a b c f e trust or estate in which persons described in subparagraphs a a corporation a partnership or a own more than b and and g d c or llof thirty-five percent respectively of the total combined voting power the profits interests or the beneficial interests sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4941 of the code provides that the term self dealing includes any direct or indirect - b lending of money or other extension of credit between a private_foundation and a disqualified_person sec_53 da - c of the regulations provides that the lending of money between a private_foundation and a disqualified_person shall constitute an act of self-dealing a note pursuant except in the case of the receipt and holding of to a transaction described in sec_53_4941_d_-1 an act of self-dealing occurs where a note disqualified_person is transferred by a third party to foundation which becomes the creditor under the note the obligor of which is a a private sec_53 d - b of the regulations provides the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust that has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if - i the administrator or executor of estate or trustee of either- a revocable_trust an a possesses a power of sale with respect to the property or has the power to reallocate the b property to another beneficiary such transaction is approved by the ii probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation lve i such transaction occurs before the iii estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of considered subject_to sec_4947 a revocable_trust before it is iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up or b results in the foundation receiving an asset related to the active carrying out of its exempt purposes the co-executrices propose funding a bequest to a provate a disqualified_person as to the under the general_rule of sec_4941 b foundation with a pre-existing prommissory note of liability company that is foundation the code the transaction would constitute self-dealing under sec_4941 of the code provides that a transaction involving property of an estate will not be self-dealing if proposed funding of b’s bequest to the foundation with the note of n meets the five requirements as follows however sec_53_4941_d_-1 requirements it meets five a limited the of power of sale or power to reallocate property the co-executrices possess the power under b’s will to allocate and and hence reallocate estate property among the beneficiaries to fund bequests in regard to the bequest to x section e executrices shall have the explicit power to choose which assets in my estate will be used to fund such bequest of article v specifically provides that the co- approval of the probate_court ho the proposed funding will be approved by the probate_court having jurisdiction over the estate transaction occurs before termination of estate the estate has not heen terminated for federal_income_tax purposes receipt by the estate of fair_market_value of the foundation’s expectancy at all times the estate will remain intact and the fair_market_value of the estate’s assets remains the same partial funding of the bequest by transfer of the note to the foundation will result in the foundation receiving an amount which equals the fair_market_value of the foundation’s expectancy in the property at the time of transfer the estate will receive such benefit by virtue of fulfillment of its obligations under bs will the equal liquidity under the language of b’s will flexibility exists to fund the total bequest to the foundation with any type of property regardless of liquidity so long as requirement of a pecuniary amount of contributions does not result in the foundation giving up any liquidity to which it was othewise entitled thus the funding of the bequest with the note is valued at the bequest less any lifetime dollar_figurex it accordingly we rule as follows the proposed partial funding funding of the pecuniary gift under the will of subsequent payment of the principal and interest due of such note will not constitute acts of self-dealing under sec_4941 of the code provided that the face value of the note equals the fair_market_value of the note b to the foundation with the note and the the holding of the note by the foundation during the term of the note and the foundation’s exercise of any rights granted to under sec_4941 of the code it under the note will nct constitute acts of self-dealing because this letter could help resolve any questions about in your exempt status and foundation status you should keep it your permanent records wt if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely is robert c harper jr chief exempt_organizations technical branch
